

Exhibit 10.2


SEPARATION AGREEMENT
Execution Copy


This Separation Agreement (the “Agreement”) is made and entered into effective
as of April 21, 2016 between Independent Bank, McKinney, Texas (the “Employer”)
and James D. Stein (the “Executive”), and joined in by the Employer’s parent
company, Independent Bank Group, Inc. (“IBG”).


RECITALS


WHEREAS, the Employer and the Executive are parties to an Employment Agreement
dated November 21, 2013 and joined in by IBG (the “Employment Agreement”), which
provides for the employment of the Executive by the Employer. Capitalized terms
not otherwise defined herein shall have the meanings set forth in the Employment
Agreement;


WHEREAS, the Effective Date of the Employment Agreement is April 15, 2014;


WHEREAS, IBG and the Executive are parties to certain Restricted Stock
Agreements which provide for the grant of restricted shares of IBG common stock
to the Executive subject to vesting periods (the “Restricted Stock Agreements”);


WHEREAS, a total of 40,645 shares of IBG common stock are unvested pursuant to
the terms of the Restricted Stock Agreements (the “Unvested Shares”);


WHEREAS, the Executive desires to resign from his position as an executive
officer and director of the Employer and IBG and the Executive and the Employer
desire to set forth the terms of separation and the termination of the
Employment Agreements;


NOW, THEREFORE, in consideration of the mutual promises, benefits and covenants
contained herein, the Employer and the Executive agree as follows:


1.    Resignations. The Executive hereby resigns as Vice Chairman/CEO – Houston
Region and as a director of the Employer and IBG and otherwise terminates his
employment with the Employer and IBG effective as of the date hereof.


2.    Termination of Employment Agreement. The Employment Agreement is hereby
terminated. The Employer and the Executive acknowledge and agree as follows with
respect to the termination of the Employment Agreement:


2.1    Salary Continuation. The Employer shall continue to pay the current Base
Salary Amount of $400,000 from the date hereof through April 15, 2017 by paying
to the Executive a bi-monthly amount of $16,666.66 (the “Salary Continuation
Payment”). The Employer shall pay the Salary Continuation Payment pursuant to
Employer’s standard payroll policies and subject to withholding or deductions as
may be mutually agreed between the Employer and the Executive or as may be
required by law.






--------------------------------------------------------------------------------




2.2    Annual Incentive. The Employer shall pay a bonus of $260,000 to the
Executive as the Annual Incentive Bonus pursuant to the Employment Agreement.
Such bonus shall be paid in cash after December 31, 2016 but on or before
January 31, 2017, and shall be subject to Employer’s standard withholding
policies and payroll practices.


2.3    Fringe Benefits. The Employer shall continue to provide benefits to the
Executive through April 15, 2017 to the same extent it was providing benefits to
the Executive prior to the date of this Agreement. If all or a portion of such
benefits are not available to the Executive because he is no longer an employee
of Employer, Employer shall pay an amount of cash to Executive equal to the
equivalent value of such benefit on a tax grossed up basis.


2.4    Surviving Provisions. As provided in the Employment Agreement,
Section 3.7 (280G Payments), Section 5 (Confidentiality), Section 6 (Return of
Employer’s Property), and Section 7 (Non-Competition and Non-Solicitation) of
the Employment Agreement (the “Surviving Provisions”) shall survive the
termination of the Executive’s employment and termination of the Employment
Agreement, and the Surviving Provisions shall remain in full force and effect;
provided, however, that notwithstanding the terms of Sections 7.1 and 7.2 of the
Employment Agreement, and, in consideration of and ancillary to the agreement of
the Employer to pay the Salary Continuation Payment as set forth in Section 2.1,
the Annual Incentive Bonus set forth in Section 2.2, and the fringe benefits set
forth in Section 2.3, and the other agreements of the Employer and IBG set forth
herein, the Employer and the Executive agree that the Non-Competition Period
shall be from the date of this Agreement through April 15, 2017. The Executive
shall continue to be bound by the Surviving Provisions. For purposes of clarity,
the Surviving Provisions are attached hereto as Exhibit A. The Executive
acknowledges that the Employer and IBG would suffer immediate and irreparable
harm and would not have any adequate remedy at law for money damages in the
event the Executive’s failure to comply with the Surviving Provisions.
Accordingly, the Executive agrees that, without the necessity of proving actual
damages or posting bond or other security, the Employer and IBG shall be
entitled to temporary or permanent injunction to prevent the Executive’s breach
of the Surviving Provisions and to specific enforcement of the Surviving
Provisions in addition to any other remedy to which the Employer or IBG may be
entitled, at law or in equity. In such a situation, the Employer and IBG may
pursue any remedy available, including the discontinuation of any payment
required under this Agreement, the forfeiture of the Unvested Shares, or
declaratory relief, concurrently or consecutively in any order as to any breach,
violation, or threatened breach or violation of this Agreement, and the pursuit
of any particular remedy or remedies shall not be deemed an election of remedies
or waiver of the right to pursue any other remedy.


2.5    No Other Rights or Obligations. Other than as expressly set forth herein,
the Employer, IBG and the Executive shall have no further rights or obligations
under or pursuant to the Employment Agreement.


3.    Restricted Stock. IBG and the Executive agree as follows regarding the
grant and vesting of restricted shares of IBG common stock pursuant to the
Employment Agreement and the Restricted Stock Agreements:


3.1    The Executive acknowledges and agrees that IBG has no obligation to grant
any additional shares of IBG common stock to the Executive.




--------------------------------------------------------------------------------






3.2    IBG and the Executive agree that, notwithstanding any other provision of
the Employment Agreement or the Restricted Stock Agreements, the Unvested Shares
shall become vested according to the following schedule:


10,000 Unvested Shares        July 15, 2016
10,000 Unvested Shares        October 15, 2016
10,000 Unvested Shares        January 15, 2017
10,645 Unvested Shares        April 15, 2017


4.    Non Disparagement. The Executive shall not disparage or otherwise malign
(i) the Employer’s or IBG’s business or banking reputation, or (ii) the
personal, business or banking reputation of the officers, directors, and
employees of the Employer or IBG. The Employer and IBG shall not, and the
Employer and IBG shall use commercially reasonable efforts to cause their
officers, directors, and employees to not, disparage or otherwise malign the
Executive’s personal, business and banking reputation.


5.    Miscellaneous


5.1    This Agreement sets forth the entire agreement between the Executive, the
Employer, and IBG, and fully supersedes any and all prior agreements,
representations, and understandings between the parties pertaining to the
subject matter hereof.


5.2    ALL QUESTIONS PERTAINING TO THE VALIDITY, CONSTRUCTION, EXECUTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND BE
GOVERNED BY, THE LAWS OF THE STATE OF TEXAS. EXCLUSIVE VENUE FOR DISPUTES
ARISING UNDER THIS AGREEMENT SHALL BE IN COLLIN COUNTY, TEXAS.


(Signature page to follow)




--------------------------------------------------------------------------------




(Signature page to Separation Agreement)








EXECUTIVE




    /s/ James D. Stein                                
James D. Stein








INDEPENDENT BANK




    /s/ David R. Brooks                              
David R. Brooks
Chairman of the Board and CEO




IBG hereby joins in the foregoing Agreement, and undertakes that it will be
bound thereby and will do and perform all acts and things therein referred to or
provided to be done by it.




INDEPENDENT BANK GROUP, INC.




By:        /s/ David R. Brooks                        
David R. Brooks
Chairman of the Board and CEO




--------------------------------------------------------------------------------






EXHIBIT A


Surviving Provisions




--------------------------------------------------------------------------------






3.7    280G Parachute Payments. Notwithstanding any other provision in this
Agreement, if (x) all or a portion of the Completion Bonus and the Restricted
Stock Award to which the Executive is otherwise entitled to receive pursuant to
Section 3.1 and Section 3.2 would constitute “parachute payments” as defined in
Section 280G(b)(2) of the Code with respect to the change in the ownership or
effective control of BOHI as mutually determined by the Employer and Executive,
and (y) the aggregate present value of such parachute payments and all other
parachute payments received by the Executive in connection with the Merger
(taking into account the exclusion of the portion of any such payments that
constitutes reasonable compensation for services to be rendered by the Executive
on or after the date of the Merger) is equal to or more than 3 times the
Executive’s “base amount” as defined in Section 280G(b)(3) of the Code as
mutually determined by the Employer and Executive, then the Completion Bonus and
the Restricted Stock Award will be reduced to an amount that, when combined with
all other parachute payments received by the Executive in connection with the
Merger (including parachute payments from BOHI), is equal to 2.99 times the
Executive ‘s base amount. In such case, the order of reduction pursuant to this
Section shall apply first to the Completion Bonus until the portion of the
Completion Bonus that constitutes parachute payment is reduced to zero, and then
to the Restricted Stock Award to be made last (i.e., in reverse order chime).


5.Confidentiality.


5.1    Confidential Information in General. The Executive has and will have
access to and participate in the development of or be acquainted with
confidential or proprietary information and trade secrets related to the
business of Employer, its subsidiaries, parent company, and affiliates (the
“Companies”), including but not limited to (i) business plans, operating plans,
marketing plans, bid strategies, bid proposals, financial reports, operating
data, budgets, wage and salary rates, pricing strategies and information, terms
of agreements with suppliers or customers and others, customer lists and
customer information, credit files, software programs, reports, correspondence,
tapes, discs, tangible property and specifications owned by or used in
Employer’s business, operating strengths and weaknesses of the Companies’
officers, directors, employees, agents, suppliers and customers, (ii)
information pertaining to future developments such as, but not limited to,
research and development, future marketing, products, distribution, delivery or
merchandising plans or ideas, and potential new distribution or business
locations, and (iii) other tangible and intangible property, which are used in
the business and operations of the Companies but not made publicly available
(the “Confidential Information”); provided that the term Confidential
Information shall not include information that is available or known to persons
or entities outside of the Employer otherwise than as a result of a breach of a
confidentiality agreement.


5.2    Assignment. The Executive hereby assigns to Employer, in consideration of
his employment, all Confidential Information that may be developed by Executive
at any time during the term of this Agreement, whether or not made or conceived
during working hours, alone or with others, which related, directly or
indirectly, to businesses or proposed businesses of the Companies, and Executive
agrees that all such Confidential Information shall be the exclusive property of
the




--------------------------------------------------------------------------------




Companies. The Executive shall establish and maintain written records of all
such Confidential Information with respect to inventions or similar intellectual
property for the benefit of the Companies and shall execute and deliver to the
Companies any specific assignments or other documents appropriate to vest title
in such Confidential Information in the Companies or to obtain for the Companies
legal protection for such Confidential Information. Notwithstanding anything to
the contrary in this paragraph, Executive shall be entitled to retain possession
of any daily journal which Executive may make reflecting the Executive’s
personal log and notes. The Executive will furnish a copy of any retained daily
journal to the Employer as requested.


5.3    Non-Disclosure. The Executive shall not disclose, use or make known for
his or another’s benefit any Confidential Information of the Companies or use
such Confidential Information in any way except in the best interests of the
Companies in the performance of Executive’s duties under this Agreement.


5.4    Continuing Obligations. The obligations of Executive under this Section 5
shall survive the termination of Executive’s employment and the expiration or
termination of this Agreement.


6.Return of Employer’s Property. Immediately upon termination of the Executive’s
employment with the Employer, the Executive shall deliver to the Employer all
Confidential Information, documents, correspondence, notebooks, reports,
computer programs, names of full­ time and part-time employees and consultants,
and all other materials and copies thereof (including computer discs and other
electronic media) relating in any way to the business of the Employer in any way
obtained by the Executive during the period of his employment with the Employer.
Immediately upon termination of the Executive’s employment with the Employer,
the Executive shall deliver to the Employer all tangible property of Employer in
the possession of Executive, including without limitation, telephones,
computers, automobiles and credit cards. The obligations of Executive under this
Section 6 shall survive the termination of Executive’s employment and the
expiration or termination of this Agreement.


7.Non-Competition and Non-Solicitation.


7.1    Non-Compete. In consideration of (i) the consummation of the Merger by
IBG, and (ii) the execution of this Agreement by the Employer, and ancillary to
the otherwise enforceable agreements in the Reorganization Agreement and this
Agreement (including Sections 2 and 3 of this Agreement), if Executive
voluntarily terminates his employment without Good Reason or Employer terminates
Executive’s employment for Cause, then for a period of one year following such
termination of Executive’s employment with Employer (the “Non-Competition
Period”), the Executive will not, directly or indirectly, without the written
consent of the Board, own, manage, operate, control, be employed by, consult
with or participate in or be connected with any entity owning or having
financial interest in, whether direct or indirect, a business entity which is in
the same line or lines of business as and competes with the business of the
Employer, if such business has a branch or other office of any kind located
within the Houston MSA. Executive may not avoid the purpose and intent of this
Section 7.1 by engaging in conduct within the geographically limited




--------------------------------------------------------------------------------




area from a remote location through means such as telecommunications, written
correspondence; computer generated or assisted communications, or other similar
methods.


For purposes of this Section 7.1, each of the following activities, without
limitation, shall be deemed to constitute proscribed activities during the
Non-competition Period: to engage in, work with, have an interest in (other than
interests of less than 1% in companies with securities traded on a nationally
recognized stock exchange or interdealer quotation system), advise, consult,
manage, operate, lend money to (other than interests of less than 1% in
companies with securities traded on a nationally recognized stock exchange or
interdealer quotation system), guarantee the debts or obligations of, or permit
one’s name or any part thereof to be used in connection with an enterprise or
endeavor, either individually, in partnership or in conjunction with any person
or persons, firm, association, company or corporation, whether as principal ,
director, agent, shareholder, partner, employee, consultant or in any other
manner whatsoever.


7.1.1
If Employer terminates the Executive’s employment without Cause or Executive
terminates for Good Reason and Employer pays its obligations under Section 4.5,
the Non-competition Period set forth in Sections 7.1 and 7.2 shall be
automatically revised to that period of time beginning on the date of
termination of employment through the expiration of the then existing Term.



7.1.2
If the Term of the Agreement is not automatically renewed because Employer
provides the required notice of non-renewal, then the Non-competition Period
shall end upon the expiration of the then existing Term.



7.1.3
If the Term of the Agreement is not automatically renewed because the Executive
provides the required notice of non-renewal prior to the expiration of three (3)
years from the Effective Date, then the Non-competition/Non-solicitation Period
shall extend for a period of one year following the expiration of the then
existing Term however, if the Executive provides the required notice of
non-renewal three years after the Effective Date, the Non-competition/Non
-solicitation Period shall extend for a period of six (6) months following the
expiration of the then existing Term.



7.2    Non-Solicitation. During the Non-competition Period, the Executive will
not, directly or indirectly, (i) solicit for employment, or advise or recommend
any entity to employ or solicit for employment, any person who is, or at any
time during the Non-competition Period was, an employee of the Employer, or (ii)
solicit the banking business of, or conduct any banking business with, any
customer of Employer attributed to the branches of Employer located in the
Houston MSA.


7.3    Continuing Obligations. Notwithstanding any other provision of this
Agreement, the obligations of Executive under this Section 7 shall survive the
termination of Executive’s




--------------------------------------------------------------------------------




employment and the expiration or termination of this Agreement until the end of
the Non­ competition Period.


